               Case 1:18-cv-12150-IT Document 84 Filed 04/30/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS


    JOHN DOE,

                       Plaintiff,

          v.
                                                             Civil Action No. 1:18-cv-12150-IT
    HARVARD UNIVERSITY, HARVARD
    UNIVERSITY BOARD OF OVERSEERS,
    THE PRESIDENT AND FELLOWS OF
    HARVARD COLLEGE, and BRIGID
    HARRINGTON, in her individual and official
    capacity,

                       Defendants.



              JOINT MOTION TO EXTEND SUMMARY JUDGMENT DEADLINES

         Plaintiff John Doe and Defendants Harvard University and The President and Fellows of

Harvard College (“Harvard”) 1 request an extension of the current deadlines for the filing of

summary judgment motions. In support of this Motion, the parties respectfully state:

         1.       The current summary judgment briefing schedule set by the Court is as follows:

                  a. Summary judgment motions due April 30, 2021;

                  b. Any oppositions briefs due May 28, 2021; and

                  c. Any reply briefs due June 21, 2021.

         2.       The parties have worked diligently to meet these deadlines, but several issues

have caused unexpected delay. These include deadlines in other litigation matters, and continued




1
 On December 5, 2018, Defendant Harvard University Board of Overseers was voluntarily dismissed as a defendant.
See Dkt. No. 14. On May 28, 2020, the court dismissed Investigator Harrington as a defendant in this case. See Dkt.
No. 68.
               Case 1:18-cv-12150-IT Document 84 Filed 04/30/21 Page 2 of 5




complications attendant to gathering information from a number of individuals working remotely

and subject to limitations caused by the Covid-19 pandemic.

          3.      Accordingly, the parties respectfully request that the Court adjust the briefing

schedule as follows:

    Deadlines                                  Current Date              Proposed Date
    Summary Judgment motions due               April 30, 2021            May 14, 2021
    Opposition briefs due                      May 28, 2021              June 11, 2021
    Reply briefs due                           June 21, 2021             July 5, 2021

          4.      On March 19, 2021, the Court granted Defendants’ Assented-to Motion for

Extension of Time to File Summary Judgment Motions. ECF No. 83. The parties now seek a

limited two-week extension to address unexpected delays that have arisen since March 19, 2021.

Neither Plaintiff nor Defendants intend to seek additional extensions to the summary judgment

briefing schedule.

          5.      Finally, no party will be prejudiced by the Court granting the relief requested

herein.

          WHEREFORE, the parties respectfully request that the Court grant this motion and

adjust the deadlines as described above.




                                                  -2-
          Case 1:18-cv-12150-IT Document 84 Filed 04/30/21 Page 3 of 5




Dated: April 30, 2021                         Respectfully submitted,



/s/ Tara J. Davis                              /s/ Apalla U. Chopra
 Andrew T. Miltenberg, Esq. (pro hac vice)     Apalla U. Chopra (pro hac vice)
 Tara J. Davis, Esq. (BBO # 675346)            achopra@omm.com
 NESENOFF & MILTENBERG, LLP                    O’MELVENY & MYERS LLP
 363 Seventh Avenue, 5th Floor                 400 South Hope Street
 New York, NY 1001                             Los Angeles, California 90071
 (212) 736-4500                                Telephone:     (213) 430-6000
 amiltenberg@nmllplaw.com                      Facsimile:     (213) 430-6407
 tdavis@nmllplaw.com
                                               Patrick D. McKegney (pro hac vice)
 Attorneys for Plaintiff John Doe              pmckegney@omm.com
                                               O’MELVENY & MYERS LLP
                                               7 Times Square
                                               New York, NY 10036
                                               Telephone:    (212) 326-2000
                                               Facsimile:    (212) 326-2061

                                               Victoria L. Steinberg, BBO #666482
                                               Joseph M. Cacace, BBO #672298
                                               TODD & WELD LLP
                                               One Federal Street
                                               Boston, MA 02110
                                               Telephone:     (617) 624-4714
                                               Facsimile:     (617) 624-4814
                                               vsteinberg@toddweld.com
                                               jcacace@toddweld.com

                                               Attorneys for Defendants,
                                               President and Fellows of Harvard College,
                                               and Harvard University Board of Overseers




                                             -3-
          Case 1:18-cv-12150-IT Document 84 Filed 04/30/21 Page 4 of 5




                           LOCAL RULE 7.1 CERTIFICATION

       I hereby certify that I conferred in good faith with counsel for Defendants regarding the

foregoing Motion. Defendants, through counsel, have joined in the Motion.



                                                            ____/s/ Tara Davis___
                                                                Tara Davis




                                              -4-
           Case 1:18-cv-12150-IT Document 84 Filed 04/30/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

on April 30, 2021.



                                                                 ____/s/ Tara Davis___
                                                                     Tara Davis




                                                -5-
